Filing Date: 7/29/2020
Applicant(s): Seng
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the amendment filed on 11/11/2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA   (or as subject to AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement as set forth in the Office action in paper no. 3, mailed on 9/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Accordingly, claims 3, 4, 13 and 15, directed to non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of one of the allowable claims 1 and 12.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814


							
MDP/mdp
April 15, 2021